THREADGILL, Acting Chief Judge.
The appellant, Jerry Bush, challenges the propriety of the concurrent thirty-year habitual offender sentences imposed upon the revocation of the community control he was serving in two separate cases. We find merit only in his claim that a written revocation order should have been entered. Thus, because the record fails to contain a formal revocation order, this cause is remanded with directions to the trial court to enter a written order, revoking Bush’s community control and — in conformance with the trial court’s oral pronouncements — specifically reciting the violations upon which the revocation is based. See Givens v. State, 666 So.2d 235 (Fla. 2d DCA 1995); Clark v. State, 510 So.2d 1202, 1204 (Fla. 2d DCA 1987).
Affirmed; remanded.
NORTHCUTT and DAVIS, JJ., Concur.